Order entered December 19, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00116-CR

                     JEREMIAH ROBINSON, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 5
                           Dallas County, Texas
                   Trial Court Cause No. F17-33830-L

                                    ORDER

      Appellant’s brief is overdue. The brief was due September 3, 2022. We

notified appellant’s counsel on September 9, 2022, by postcard that the brief was

overdue and directed counsel to file within ten days both appellant’s brief and an

extension motion. We cautioned counsel that if the brief and an extension motion

were not filed, we would order the trial court to conduct a hearing. On September

12, 2022, appellant filed a motion for extension of time to file the brief, and on

September 15, 2022, we ordered appellant to file the brief by October 18, 2022.
On October 31, 2022, appellant filed a second motion for extension of time to file

the brief.   On November 2, 2022, we ordered appellant to file the brief by

November 30, 2022. We cautioned appellant that if he failed to file the brief by

November 30, 2022, this Court might abate the appeal for a hearing in the trial

court to determine why the brief has not been filed. As of the date of this order,

neither the brief nor a further motion for extension has been filed.

      The Court ORDERS the trial court to conduct a hearing to determine why

appellant’s brief has not been filed. In this regard, the trial court shall make

appropriate findings and recommendations and determine whether appellant

desires to prosecute the appeals, whether appellant has abandoned the appeals, or

whether appointed counsel has abandoned the appeals.            See TEX. R. APP. P.

38.8(b). If the trial court cannot obtain appellant’s presence at the hearing, the trial

court shall conduct the hearing in appellant’s absence. See Meza v. State, 742

S.W.2d 708 (Tex. App.–Corpus Christi 1987, no pet.) (per curiam). If appellant is

indigent, the trial court is ORDERED to take such measures as may be necessary

to assure effective representation, which may include appointment of new counsel.

      We ORDER the trial court to transmit a record of the proceedings, which

shall include written findings and recommendations, to this Court within THIRTY

DAYS of the date of this order.
       We DIRECT the Clerk to send copies of this order to the Honorable Carter

Thompson, Presiding Judge, Criminal District Court No. 5, and to counsel for all

parties.

       This appeal is ABATED to allow the trial court to comply with the above

order. The appeals shall be reinstated thirty days from the date of this order or

when the findings are received, whichever is earlier.


                                             /s/    LANA MYERS
                                                    JUSTICE